 1   ROB BONTA, State Bar No. 202668
     Attorney General of California
 2   JOANNA B. HOOD, State Bar No. 264078
     Supervising Deputy Attorney General
 3   ERIK A. GUTIERREZ, State Bar No. 273837
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7340
 6    Fax: (916) 324-5203
      E-mail: Erik.Gutierrez@doj.ca.gov
 7   Attorneys for Defendants E. Baker, B. Cross,
     D. Tran, M. Swett, G. Smith, and T. Guerra
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                           SACRAMENTO DIVISION
11

12

13   JAIME BELTRAN,                                            2:17-cv-1520 TLN AC P
14                                              Plaintiff, THIRD STIPULATION TO MODIFY
                                                           THE DISCOVERY AND SCHEDULING
15                    v.                                   ORDER; PROPOSED ORDER
16
     BAKER, et al. ,
17                                                       Judge:        The Honorable Allison Claire
                                             Defendants. Trial Date:   Not set
18                                                       Action Filed: July 21, 2017
19

20           The parties to this action (collectively referred to as “the parties”), Plaintiff Jaime Beltran

21   (CDCR No. K87116) (“Plaintiff”), by and through his counsel of record, and Defendants E.

22   Baker, B. Cross, D. Tran, M. Swett, G. Smith, and T. Guerra (“Defendants”) by and through their

23   counsel of record, hereby stipulate and request that the Court modify the discovery and

24   scheduling order to extend the deadline for the parties to: (1) complete non-expert depositions to

25   August 31, 2021; (2) file any necessary motion to compel to September 13, 2021; and (3) file

26   pretrial motions to November 22, 2021. This is the third stipulation seeking to accomplish this

27   task.

28   ///
                                                           1
                             Third Stipulation to Modify the Discovery and Scheduling Order (2:17-cv-01520 TLN AC)
 1         A scheduling order may be modified only upon a showing of good cause and by leave of
 2   Court. Fed. R. Civ. P. 6(b)(1)(A), 16(b)(4); see, e.g., Johnson v. Mammoth Recreations, Inc., 975
 3   F.2d 604, 609 (describing the factors a court should consider in ruling on such a motion). In
 4   considering whether a party moving for a schedule modification has shown good cause, the Court
 5   primarily focuses on the diligence of the party seeking the modification. Johnson, 975 F.2d at
 6   609 (citing Fed. R. Civ. P. 16 advisory committee’s notes of 1983 amendment). When an act
 7   must be done within a specified time, the court may, for good cause, extend the time with or
 8   without motion or notice if the court acts, or if a request is made, before the original time expires.
 9   Fed. R. Civ. P. 6(b)(1)(A).
10         Good cause exists to modify the discovery and scheduling order based on the following
11   procedural history of this matter:
12         1.    On June 1, 2021, Defendants’ counsel began the deposition of Plaintiff Jaime Beltran.
13   After several hours, Plaintiff indicated that he could not continue with the deposition due to a
14   personal health reason. The parties agreed on the record to temporarily halt the deposition and to
15   complete the deposition at a later date.
16         2.    The parties agreed to finish Plaintiff’s deposition on June 11, 2021. Defendants’
17   counsel sent a notice for the deposition, and all parties appeared via Zoom videoconference for
18   the deposition at 8:00 a.m. Although Plaintiff’s correctional institution provided a room and
19   video equipment which Plaintiff used to appear for the deposition, Plaintiff could not be heard on
20   the video equipment because there was excessive background noise at the correctional institution.
21   The parties spoke with correctional staff who explained that the noise would not abate before
22   11:00 a.m. because other inmates were being transported back and forth from court appearances
23   in the hallway outside of the room. Correctional staff explained that there was no alternate
24   microphone or headset available that could be used to reduce the background noise interference.
25         3.    In an attempt to continue with the deposition, the parties requested that Plaintiff be
26   placed in an alternate room. Unfortunately, the only available room was directly across the same
27   noisy hallway. Correctional staff moved Plaintiff to the other available room, but the excessive
28
                                                         2
                           Third Stipulation to Modify the Discovery and Scheduling Order (2:17-cv-01520 TLN AC)
 1   background noise continued to interfere with the parties’ ability to hear Plaintiff. The parties
 2   agreed that it was impossible to proceed with Plaintiff’s deposition under the circumstances.
 3         4.    Defendants’ counsel was unavailable due to personal leave from June 14-17, 22, 23,
 4   29, 30, and July 6, and 7, 2021. Accordingly, Defendants’ counsel was not able to re-schedule
 5   Plaintiff’s deposition.
 6         5.    Since the last stipulation to modify the discovery and scheduling order, Defendants’
 7   counsel has accepted an offer of employment outside of state service. Defendants’ counsel will
 8   transition to new employment on July 23, 2021. Accordingly, new defense counsel will be
 9   assigned in this matter in the near future. Defendants’ new counsel will need an opportunity to
10   review the case file, prepare Defendants for deposition, and to complete Plaintiff’s deposition.
11         6.    The parties have also agreed that Defendants’ responses to all pending written
12   discovery shall be due on August 11, 2021.
13         7.    Thus, good causes exists to modify the discovery and scheduling order on the grounds
14   that Defendants’ counsel attempted to take and complete Plaintiff’s deposition, but was not able
15   to do so as a result of unanticipated circumstances beyond his control as described above.
16   Additionally, as Defendants will be assigned new counsel in the new future, there is good cause
17   to extend the existing deadlines.
18         8.    Should the Court modify the discovery deadline, modification of the pretrial motion
19   deadline will be necessary in order to permit sufficient time between the close of discovery and
20   the pretrial motion deadline to prepare any such motion. Defendants assert that they will be
21   severely prejudiced without the ability to depose Plaintiff in this matter, which is critical to
22   Defendants’ investigation of the matter, and to Defendants’ ability to prepare and file a motion
23   for summary judgment.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                         3
                           Third Stipulation to Modify the Discovery and Scheduling Order (2:17-cv-01520 TLN AC)
 1         For these reasons, the parties hereby stipulate and agree to the following:
 2         The parties request that the Court extend the deadlines to: (1) complete non-expert
 3   depositions to August 31, 2021; (2) file any necessary motion to compel to September 13, 2021;
 4   and (3) file pretrial motions to November 22, 2021. In all other respects, the discovery and
 5   scheduling order should remain unchanged. The parties have also agreed that Defendants’
 6   responses to all pending written discovery shall be due on August 11, 2021.
 7

 8   Dated: July 13, 2021                                   ROB BONTA
                                                            Attorney General of California
 9                                                          JOANNA B. HOOD
                                                            Supervising Deputy Attorney General
10

11
                                                            /s/ Erik A. Gutierrez
12                                                          ERIK A. GUTIERREZ
                                                            Deputy Attorney General
13                                                          Attorneys for Defendants E. Baker, B.
                                                            Cross, D. Tran, M. Swett, G. Smith, and T.
14                                                          Guerra
15

16   Dated: July 13, 2021                                   LAW OFFICE OF JARRETT ADAMS PLLC
17

18                                                          /s/ Lillian C. Munoz
                                                            LILLIAN C. MUNOZ
19                                                          Attorneys for Plaintiff Jaime Beltran
20

21

22   IT IS SO ORDERED.
23   DATED: July 14, 2021
24

25

26

27

28
                                                        4
                          Third Stipulation to Modify the Discovery and Scheduling Order (2:17-cv-01520 TLN AC)
